[Cite as Barrow v. Brown, 2017-Ohio-7926.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     GREENE COUNTY

 ASHLEY N. BARROW                                  :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2017-CA-16
                                                   :
 v.                                                :   Trial Court Case No. 16-DV-138
                                                   :
 SEAN L. BROWN                                     :   (Domestic Relations Appeal from
                                                   :    Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                        Rendered on the 29th day of September, 2017.

                                              ...........

ASHLEY N. BARROW, 226 E. Main Street, Apt. E, Fairborn, Ohio 45324
     Plaintiff-Appellee, Pro Se

SEAN L. BROWN, c/o Greene County Jail, 77 E. Market Street, Xenia, Ohio 45385
     Defendant-Appellant, Pro Se

                                             .............

HALL, P.J.
                                                                                         -2-




       {¶ 1} Sean L. Brown appeals pro se from the trial court’s issuance of a domestic-

violence civil protection order restraining him from committing acts of abuse or threats

against appellee Ashley N. Barrow.

       {¶ 2} The record reflects that Barrow petitioned for a domestic-violence civil

protection order (CPO) on September 1, 2016. She alleged that Brown, her husband, had

hit her on multiple occasions and had threatened to kill her. She claimed she was very

fearful for herself and her children. The trial court issued an ex parte CPO that same day.

After several delays in holding a hearing on Barrow’s petition, she filed a motion on

January 18, 2017, seeking to terminate the ex parte order. The motion stated that she did

not want a protection order and did not need protection. Thereafter, on February 7, 2017

the trial court held a full hearing on the petition and Barrow’s termination request.

       {¶ 3} On February 14, 2017, the trial court issued a domestic-violence CPO after

the full hearing. The order states that Barrow appeared for the hearing but that Brown did

not appear or participate despite receiving notice and an opportunity to be heard. The

order includes a factual finding that “the Respondent has caused and threatened to cause

physical harm to the Petitioner.” The order grants Barrow exclusive possession of the

parties’ residence and prohibits Brown from engaging in various acts. Brown timely

appealed from the CPO. Although his appellate brief lacks true assignments of error, he

raises several arguments, which we will attempt to address.

       {¶ 4} In his first and third arguments, Brown asserts that the ex parte CPO should

have expired, by its own terms, prior to the full hearing on Barrow’s petition. Even if this

is true, however, the trial court retained jurisdiction to proceed with the hearing on
                                                                                                 -3-

Barrow’s petition and to issue the final order that it did. McDaniel v. McDaniel, 12th Dist.

Warren No. CA2002-06-054, 2002-Ohio-6111, ¶ 20 (“[T]he expiration of an ex parte order

does not affect the trial court’s jurisdiction to grant a CPO after a full hearing is held.”).

       {¶ 5} In his second, fourth, fifth, sixth, and seventh arguments, Brown contends

the trial court erred in entering a CPO after a full hearing despite Barrow’s previously

stated desire to terminate it. He argues that there is no history of domestic violence

between the parties and that neither party now wants a protection order. That being so,

he claims the trial court erred in issuing a protection order.

       {¶ 6} Upon review, we find Brown’s argument to be unpersuasive. Although

Barrow did move to terminate the ex parte CPO before the full hearing, we have no way

of knowing what transpired at the hearing. Because Brown has not filed a transcript of the

full hearing in connection with this appeal, we do not know what Barrow said at the hearing

concerning her desire for a CPO. For all we know, she may have changed her mind again

and decided that she did want the trial court to issue a protection order. In any event, the

trial court’s factual findings after the hearing include that “the Respondent has caused

and threatened to cause physical harm to the Petitioner.” In light of that finding, and

absent any evidence to the contrary, we must presume regularity and conclude that the

trial court did not err in entering a CPO after a full hearing.

       {¶ 7} In his eighth argument, Brown contends the trial court ignored his request to

be transported from jail to participate in the full hearing. Nothing in the trial court’s record

reflects, however, that Brown made any effort or request to be transported from jail to

attend the hearing. The record contains no motion to transport or motion for a

continuance. See Waters v. Lattany, 6th Dist. Lucas No. L-06-1157, 2007-Ohio-1047, ¶
                                                                                              -4-


15-18 (finding no error in proceeding with a CPO hearing in the absence of the

respondent, who was incarcerated, where he never filed a motion to be transported or

requested a continuance); Parker v. Jamison, 4th Dist. Scioto No. 02CA002857, 2003-

Ohio-7295, ¶ 21 (“We find that the trial court gave Father sufficient notice of the final

hearing to satisfy the requirements of due process and obtain personal jurisdiction over

Father. * * * Additionally, we find that Father failed to file either a motion to transport, or a

motion for continuance pending his release from jail, either of which could have enabled

his attendance at the final CPO hearing.”). We note too that Brown, an incarcerated

person, had no absolute right to be present for a civil case in which he was a party. Waters

at ¶ 16-17.

       {¶ 8} In his ninth argument, Brown asserts that the domestic-violence CPO is

against the weight of the evidence. We cannot evaluate the evidence presented at the full

hearing, however, because Brown has not filed a transcript. Based on the record before

us, the domestic-violence CPO is supported by the trial court’s factual finding that “the

Respondent has caused and threatened to cause physical harm to the Petitioner.”

       {¶ 9} Finally, Brown insists he made “reasonable efforts” to obtain a hearing

transcript but “for reasons unknown to the appellant, the transcript wasn’t provided to the

appellant or the appellate court in this matter.” We do not know what efforts Brown made

to obtain a transcript. We also do not know why he was unable to obtain and file one. We

do know, however, that it is an appellant’s responsibility to obtain and file a transcript.

Corliss v. Corliss, 2d Dist. Montgomery No. 25098, 2012-Ohio-3715, ¶ 8. We also know

that absent a transcript we must presume regularity in the full hearing on Barrow’s petition

for a domestic-violence CPO.
                                                                                -5-


      {¶ 10} For the foregoing reasons, we reject Brown’s arguments and affirm the

judgment of the Greene County Common Pleas Court.

                                 .............



WELBAUM, J. and TUCKER, J., concur.


Copies mailed to:

Ashley N. Barrow
Sean L. Brown
Hon. Steven L. Hurley